DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Tomka, U.S. Patent Number 6,299,246.
	Regarding claim 1, Tomka discloses a plastics moulding and design structure having a load-bearing structure [abstract and column 1, lines 1-10].  Figure 2 of Tomka exemplifies the fiber component as recited by Applicant.  



    PNG
    media_image1.png
    716
    889
    media_image1.png
    Greyscale


Figure 2 shows at least three (3) fiber rods wherein at least two of the three fiber rods are a support rod [5 and 13] or [13 and 19] wherein the support rods are arranged substantially parallel to and spaced apart from one another in their axial direction.  Additionally, Figure 2 shows connecting rod(s) [21].  Figure 2 also discloses show that the connecting rods connects the support rods to one another, and connecting rod respectively forms a node point with the respective support rod at the respective connecting points between the connecting rod and the support rods.  Column 2, lines 13-25 discloses that the structural elements forming the load bearing structure include reinforcing fibers and a thermoplastic.  

	Regarding claim 2, Figure 2 illustrates a framework structure.

	Regarding claim 3, Figure 2 illustrates that the support rods [5 and 19] or [13 and 19] are arranged substantially parallel to one another in their axial direction arranged on at least two spaced apart planes whereby an imaginary volume [24 and 26] is formed between the support rods, the connecting rods are wound around the support rods forming the imaginary [23].

	Regarding claim 4, Figure 2 illustrated at least one connecting rod, together with the support rods [5 and 19] or [13 and 19] forming the imaginary volume, forms a three-dimensional framework as arranged with respect to one another.

	Regarding claim 5, Figure 2 illustrates lateral surfaces [24] consisting the at least three fiber rods arranged in the framework structure.  

	Regarding claim 6, Figure 2 illustrates support rods [5 and 19] or [13 and 19] or [21] wherein lateral surfaces [24] are situated between two or the parallel support rods.

	Regarding claim 7, Figure 2 shows a support rod [5] and connecting rod [23].  Claim 7 is a product-by-product claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Regarding claim 8, column 2, lines 13-25 discloses that the structural elements forming the load bearing structure include reinforcing fibers and a thermoplastic.  

	Regarding claim 9, reference claim 1 discloses a plurality of interconnected fiber reinforced plastic structural elements defining a load bearing structure; and at least one layer of thermoplastic polymer material integrally connected to and between at least some of the structural elements.  See also Figure 2.

	Regarding claim 10,  reference claim 1 discloses a plurality of interconnected fiber reinforced plastic structural elements defining a load bearing structure; and at least one layer of thermoplastic polymer material integrally connected to and between at least some of the structural elements.  See also Figure 2.

	Regarding claims 11-13 and 16, column 4, lines 28-43 discloses that following the production of the load-bearing structure, the load-bearing structure is placed [at least three fiber rods] in a mold or die and then the thermoplastic polymer material is molded or extruded where the polymer melt to be molded or extruded is compatible with the outermost layer of the structural elements of the load-bearing structure [tool remains with the fiber component] or that the surface of the load-bearing structure connects well to the polymer melt [a nonpermanent mold/tool].  After curing has taken place of the molded or extruded polymer material either the now enveloped, load-bearing structure is introduced into a further mold or die.



	Regarding claims 14-15, column 15, lines 14-19 discloses that the load-bearing structure can be assembled using robots.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786